Case 8:20-cv-00322-JWH-GJS Document 51 Filed 11/02/20 Page 1 of 3 Page ID #:415


  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
10
11      JANE DOE,                                  Case No. 8:20-cv-00322-JWH (GJS)
12                  Plaintiff
                                                   ORDER ACCEPTING FINDINGS
13             v.                                  AND RECOMMENDATIONS OF
                                                   UNITED STATES MAGISTRATE
14      COUNTY OF ORANGE, et al.,                  JUDGE
15                  Defendants.
16
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Third Amended
19    Complaint [Dkt. 22], all documents filed in this action, Defendants’ Motion to
20    Dismiss the Third Amended Complaint [Dkt. 36, “Motion”] and the related briefing
21    [Dkts. 39-40], the Report and Recommendation of United States Magistrate Judge
22    [Dkt. 42, “Report”], and Plaintiff’s Objections to the Report [Dkt. 47]. Pursuant to
23    28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b), the Court has conducted a de
24    novo review of those portions of the Report to which objections have been stated.
25          Having completed its review, the Court accepts the findings and
26    recommendations set forth in the Report. Accordingly, IT IS ORDERED that the
27    Motion is GRANTED, in part, and DENIED, in part, as set forth below:
28
Case 8:20-cv-00322-JWH-GJS Document 51 Filed 11/02/20 Page 2 of 3 Page ID #:416


 1          1. The Motion is denied with respect to Plaintiff’s 42 U.S.C. § 1983 claims
 2             alleging First, Fourth, and Fourteenth Amendment violations;
 3          2. The Motion is denied with respect to Plaintiff’s state law claims brought
 4             under the California Constitution Article 1, §§ 1, 2, 7, and 13, Plaintiff’s
 5             California Penal Code § 4030 claims as to the individual Defendants, and
 6             Plaintiff’s negligence and other tort claims;
 7          3. The Motion is denied without prejudice with respect to Defendants’
 8             assertion of qualified immunity;
 9          4. The Motion is denied with respect to Plaintiff’s request for punitive
10             damages;
11          5. The Motion is granted with respect to Plaintiff’s 42 U.S.C. § 1983
12             conspiracy claim, with leave to amend;
13          6. The Motion is granted with respect to Plaintiff’s claims against the
14             individual Defendants in their official capacities, and the claims are
15             dismissed without leave to amend and with prejudice;
16          7. The Motion is granted with respect to Plaintiff’s California Penal § 4030
17             claim against Defendant County of Orange, and the claim is dismissed
18             without leave to amend and with prejudice; and
19          8. The Motion is granted with respect to Plaintiff’s requests for declaratory
20             and injunctive relief, which are dismissed without leave to amend and
21             without prejudice on the ground of mootness.
22          The Court notes Plaintiff’s request in her Objections for clarification with
23    respect to her Seventh and Eighth Causes of Action, which are pleaded as
24    “municipal liability,” or Monell claims. As recommended in the Report, the Court
25    has dismissed the official capacity claims against the individual Defendants with
26    respect to all Section 1983 claims. When, as here, a Monell theory of liability has
27    been asserted against the pertinent municipal entity, also pleading official capacity
28    claims against the individual employees of that entity is inappropriate. Further,
                                                  2
Case 8:20-cv-00322-JWH-GJS Document 51 Filed 11/02/20 Page 3 of 3 Page ID #:417


 1    there is no such thing as a Monell claim brought against an individual employee or
 2    officer of a municipal entity in his or her individual capacity. Accordingly, Plaintiff
 3    should not re-plead her Seventh and Eighth Causes of Action against any of the
 4    individual Defendants.
 5          The Third Amended Complaint is dismissed with leave to amend as set forth
 6    in the Report and this Order. If Plaintiff wishes to proceed in this action, within
 7    thirty (30) days of this Order, she must file and serve on the existing named
 8    Defendants a Fourth Amended Complaint that complies with this Order and the
 9    Report. Plaintiff is cautioned that no new claims or parties may be added absent
10    first seeking and obtaining leave of Court.
11
12          IT IS SO ORDERED.
13
14    DATE: November 2, 2020                  __________________________________
                                              JOHN W. HOLCOMB
15                                            UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
